J-S06011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    L.C.                                       :
                                               :
                        Appellant              :   No. 1211 EDA 2020

                    Appeal from the Order Entered March 5, 2020
                In the Court of Common Pleas of Montgomery County
                 Criminal Division at No(s): CP-46-JV-0000337-2013


BEFORE:        PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                              Filed: May 13, 2021

           L.C. appeals from the order entered in the Montgomery County Court of

Common Pleas, which, following an Act 21 hearing, involuntarily committed

him pursuant to 42 Pa.C.S.A. § 6403(d). On appeal, L.C. challenges whether

the juvenile court erroneously denied his petition for early termination of court

supervision. Moreover, L.C. contends that the juvenile court erred in finding

there was clear and convincing evidence necessitating his involuntary

commitment. As we see no merit to either claim, we affirm the juvenile court’s

order.

           While the facts and procedural history of this matter are lengthy and

somewhat complicated, we glean the following from the record in conjunction

with the submitted briefs. Approximately eight years ago, the court

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S06011-21



adjudicated L.C. delinquent after he admitted to committing indecent assault,

pursuant to 18 Pa.C.S.A. § 3126(a)(7). After this disposition, he was placed

in several treatment facilities for various periods of time, failing to adjust in

each circumstance.

       Eventually, L.C. settled into South Mountain Secured Treatment Unit

(“South Mountain”) for over five years. At South Mountain, L.C. was diagnosed

with attention deficit hyperactive disorder, oppositional defiance disorder,

being a sexual abuse perpetrator, and being a sexual abuse victim. Even given

his long stay at South Mountain, L.C. was not able to make any demonstrable

progress on alleviating his illicit sexually related proclivities, and while in that

placement, he was arrested multiple times on adult charges.

       Ultimately, the Sexual Offenders Assessment Board (“SOAB”), pursuant

to 42 Pa.C.S.A. § 6358(f) in tandem with § 6403(b), assessed L.C., resulting

in a recommendation of involuntary commitment. In concluding that L.C.

suffered from mental abnormalities, a SOAB member/expert witness testified

that L.C. suffered from two paraphilic disorders, exhibitionistic disorder and

frotteuristic disorder.1 However, she premised her findings exclusively on

L.C.’s juvenile probation and placement records.

       From these findings, the juvenile court concluded that a prima facie case

____________________________________________

1
 The SOAB member defined exhibitionistic order as “a deviant sexual arousal
to non-consensual exhibiting of one’s genitals or sexual behavior to a victim.”
N.T., Act 21 Hearing, 2/26/20, at 8. Likewise, she identified frotteuristic
disorder as “non-consensual rubbing of another’s genitals or your own genitals
against a victim.” Id.

                                           -2-
J-S06011-21



had been made under Act 21 for involuntary commitment and directed the

Commonwealth – in this case, the Montgomery County Solicitor’s Office – to

file   a   petition   for   involuntary    commitment.   Concurrent   with   the

Commonwealth filing its petition, L.C. filed a petition for early termination of

court supervision, which the court denied.

       At the involuntary commitment hearing, which took place over a four-

day period, the Commonwealth presented the same SOAB representative’s

testimony. At this point, she indicated that both conditions L.C. suffered from

would last for his entire life and that L.C. had a high likelihood of re-offense.

After the hearing, the juvenile court simultaneously involuntarily committed

L.C. for a period of one year and terminated juvenile supervision of this

matter, effective on the date of his twenty-first birthday.

       L.C. filed a timely notice of appeal, and all parties have complied with

their respective obligations under Pa.R.A.P. 1925. L.C. raises two issues for

our consideration:

       1. Did the lower court err in denying L.C’s petition for early
       termination of court supervision given his long placement time,
       failure of those placements to meet their treatment obligations,
       attainment of a high school equivalency diploma, and competition
       of all educational and vocational programs offered at his most
       recent placement?

       2. Did the lower court err in finding that there was clear and
       convincing evidence L.C. required court-ordered involuntary
       treatment?

See Appellant’s Brief, at 3.

       Preliminarily, we note our long-standing precedent when considering


                                          -3-
J-S06011-21


juvenile court matters: absent an abuse of discretion, those courts are

afforded broad discretion in crafting an appropriate disposition for a delinquent

child. See In the Interest of D.C.D., 171 A.3d 727, 736 n.13 (Pa. 2017).

However, we, as an appellate court, apply a de novo standard of review when

construing the Juvenile Act and its procedures. See id.

      In his first issue, L.C. asserts that this case is controlled by our Supreme

Court’s holding in D.C.D. In D.C.D., the delinquent juvenile filed a motion for

early termination of delinquency supervision, which was granted by the

juvenile court. See id., at 731-32, 735. The juvenile court terminated

delinquency supervision of D.C.D., finding that there was a lack of adequate

placement options for D.C.D. On appeal, the Supreme Court of Pennsylvania

approvingly cited the juvenile court’s actions and held that the primary focus

under these circumstances is the rehabilitative needs of the juvenile. See id.,

at 738, 742. The Supreme Court then went on to indicate that the juvenile

court correctly addressed the need for community protection and additionally

properly ascribed accountability to the juvenile’s underlying offenses. See id.,

at 742.

      Other than his terse reference to D.C.D., L.C. cites no further cases nor

statutory authority. In fact, L.C. only utilizes two pages of text to make his

argument. He contends, however, that D.C.D. compels a reversal of the

juvenile court’s denial of his petition for early termination. He challenges the

court’s finding that he “failed to show positive adjustment at any of his


                                      -4-
J-S06011-21


placements and had clearly exhausted all alternatives in the delinquency

system at the time his [p]etition for [e]arly [t]ermination was filed.”

Appellant’s Brief, at 13. Moreover, L.C. presents several factual similarities

between the juvenile in D.C.D. and himself, such as their respective IQs and

the ages when they were adjudicated dependent for the same offense. See

id. Finally, L.C. asserts he has effectively reached the endpoint of the

educational and vocational opportunities        available   to   him   under   his

supervision by the juvenile court system. See id.

      Initially, we note that it is unclear whether the juvenile court’s order

denying L.C.’s petition for early termination of court supervision, filed

separately from the juvenile court’s adjudication of L.C.’s Act 21 proceedings,

constituted a separate, yet final, appealable order. “It is a fundamental

principle of law that an appeal will lie only from a final order unless otherwise

permitted by rule or statute.” Puricelli v. Puricelli, 667 A.2d 410, 412 (Pa.

Super. 1995). Absent an appealable order, we lack jurisdiction to review an

appellant's underlying claims. See id.

      Therefore, if denial of L.C.’s petition for early termination was a final

order, we lack jurisdiction to review that denial. Clearly, the grant of such a

petition constitutes a final order. See D.C.D. However, it is not so clear that

an order denying early release is automatically a final, appealable order. In

spite of this ambiguity, we need not reach this thorny issue, as we conclude

that under the specific circumstances of this case, the order denying L.C.’s


                                      -5-
J-S06011-21


petition for early termination was not separable from the already existing Act

21 proceedings.

      The Commonwealth initially instituted Act 21 proceedings in August of

2019. At L.C.’s request, however, the proceedings were delayed until February

2020, shortly before L.C. turned twenty-one. After the Commonwealth re-

commenced the Act 21 proceedings, L.C. filed his petition for early

termination.   Under these specific circumstances, we conclude that the

petition for early release was merely a preliminary ruling incorporated into the

existing Act 21 proceedings. See Juvenile Court Opinion, 9/10/20, at 9

(concluding that it would be reckless to release L.C. prior to Act 21

hearing). That said, we still find no basis to provide L.C. with relief.

      While no party has raised or addressed this issue, we find L.C.’s attempt

to effectively seek reversal of his petition for early termination of juvenile

court supervision mooted or, at a minimum, necessarily subsumed by his

attack on the order involuntarily committing him pursuant to 42 Pa.C.S.A. §

6403(d). Stated differently, L.C.’s petition attempted to terminate the juvenile

court’s supervision early and occurred prior to any adjudication of the need

for involuntary treatment. Furthermore, L.C. reached the age of majority a

few weeks after his petition was filed. Unambiguously, “the juvenile court

terminated supervision of [L.C.],” Juvenile Court Opinion, 9/10/20, at 3; see

also Appellant’s Brief, at 10, so we are unable to determine what possible

relief we could grant L.C. for this claim on appeal.


                                      -6-
J-S06011-21


      Even if we were to consider the substantive components of his claim,

his challenge would fail. As L.C. sought early termination under Pennsylvania

Rule of Juvenile Court Procedure 632, which does not require the conditions

of probation to be satisfied, the court must find there to be “compelling

reasons to discharge the juvenile.” Pa.R.J.C.P. 632(F). As D.C.D. makes clear,

a court should, when faced with a Rule 632 motion, consider community

protection, accountability, and rehabilitation when making its determination.

See 171 A.3d at 741. We are satisfied that the juvenile court adequately

considered these factors in making its decision and find no abuse of discretion.

      In support of his petition for discharge, L.C. presented to the court that

he was arrested on adult charges multiple times while at his South Mountain

placement. L.C. further indicated that he was not receiving adequate

treatment. Further, he claimed he had exhausted all pathways to success in

the juvenile justice system and noted that he had spent more time in

placement than the corresponding prison sentence of an adult convicted of

the same crime.

      However, in its opinion, the juvenile court emphasized that “there were

no treatment centers, plans, or stepdown services proposed or put into place

for [L.C.] upon termination of court supervision.” Juvenile Court Opinion,

9/10/20, at 8. At the hearing and after considering all relevant testimony, the

court concluded that no one could reasonably believe that L.C.’s treatment

was complete. See N.T., Early Termination of Court Supervision Hearing,


                                     -7-
J-S06011-21


2/24/20, at 39. The court acknowledged L.C.’s successes and his length of

time spent in the juvenile system, but still found L.C.’s emotional and

behavioral progress to be incongruous with release into the general

community.

      In fact, the court saw the inherent dangers in releasing L.C. back into

the community at large given his undeveloped emotional skills, pending adult

charges, and continuing propensity to commit crimes. Additionally, the court

found it to be “reckless” to terminate L.C.’s court supervision prior to his Act

21 hearing and on the eve of his twenty-first birthday. Juvenile Court Opinion,

9/10/20, at 9. The court reasoned that keeping L.C. “in the juvenile system

and proceeding to the Act 21 hearing ensured that he was in a place where

he could receive necessary psychiatric and psychological resources, and

ensured the protection of the community.” Id.

      We find the juvenile court’s rationale to be sound and further note the

dissimilarities between this case and D.C.D. First, given the juvenile’s age in

D.C.D., Act 21 was not referenced nor implicated.

      Second, D.C.D. involved an affirmative finding by the juvenile court that

early termination of court supervision was necessary and within the best

interests of the juvenile and community at large. See 171 A.3d at 729. The

Supreme Court of Pennsylvania did not create a new legal rule, it merely

affirmed the discretion exercised by the juvenile court. Here, in contrast, the




                                     -8-
J-S06011-21


juvenile court exercised its discretion to deny early termination. This

procedural distinction weakens D.C.D.’s relevance to the present matter.

      Third and most importantly, D.C.D. involved a specific situation where

the juvenile “needed a new placement immediately that could meet his

therapeutic needs, and the only placement available required discharge of

delinquency supervision.” Id., at 742 (citation omitted). In other words,

D.C.D. did not result in that juvenile no longer receiving treatment. Instead,

our Supreme Court recognized the juvenile court’s finding that termination of

delinquency supervision was the sole pathway to obtain continued treatment.

      Conversely, although conceding that he did not make adequate progress

under his placements, L.C. has not, either during his hearing or now on appeal,

proposed any alternative channel to address his rehabilitative needs.

Accordingly, D.C.D. does not compel early termination here, and L.C. is due

no relief on this claim.

      L.C. next asserts that the Commonwealth failed to adduce clear and

convincing evidence that L.C. required involuntary treatment. Effectively, L.C.

is raising a sufficiency of the evidence claim in the context of his Act 21

hearing. Our Court has clarified that Act 21 requires the Commonwealth to

bear the burden, by clear and convincing evidence, in demonstrating that the

respondent suffers from a mental abnormality that results in an unacceptable

risk of recidivism:

      at the [Act 21] hearing, it is the Commonwealth that bears the
      burden of showing by clear and convincing evidence that the

                                     -9-
J-S06011-21


      person has a mental abnormality or personality disorder which
      results in serious difficulty in controlling sexually violent behavior
      that makes the person likely to engage in an act of sexual
      violence. If the Commonwealth meets this burden, the court is to
      enter an order committing the person to inpatient treatment for a
      period of one year. Our Supreme Court has defined clear and
      convincing evidence as testimony that is so clear, direct, weighty,
      and convincing as to enable the trier of fact to come to a clear
      conviction, without hesitation, of the truth of the precise facts in
      issue. Thus, the clear and convincing evidence test has been
      described as an intermediate test, which is more exacting than a
      preponderance of the evidence test, but less exacting than proof
      beyond a reasonable doubt. Moreover, in conducting a sufficiency
      review, we must consider the evidence in the light most favorable
      to the Commonwealth, which prevailed upon the issue at trial.
      With regard to sexually violent predator assessments, the task of
      the Superior Court is one of review, and not of weighing and
      assessing evidence in the first instance.

In re J.C., 232 A.3d 886, 894 (Pa. Super. 2020) (en banc) (internal

quotations, citations, brackets, and alterations omitted).

      L.C. refutes the juvenile court’s findings by attempting to controvert the

SOAB expert’s conclusions. Namely, L.C. implies that because she based her

conclusions exclusively on L.C.’s paper records, the SOAB expert was without

a complete clinical record and could not have opined that he suffered from

two paraphilic disorders considered to be Act 21 mental abnormalities. In

other words, L.C. contends that since no other treating therapist or medical

professional ever concluded that he suffered from those two conditions, there

is an inherent contradiction in the record, and the SOAB expert’s

determinations should not have been used against him.

      Preliminarily, we note that L.C.’s brief is woefully deficient in exploring

or supporting his sufficiency argument. In fact, after omitting his replication

                                     - 10 -
J-S06011-21


of our Court’s standard of review, his entire contention spans only two

paragraphs consisting of five sentences. However, even in overlooking this

glaring deficiency, we find that L.C.’s sufficiency averment fails.

      Act 21 effectively provides a bridge between the juvenile system and

adult system wherein there is an adjudicated need for a juvenile’s treatment

and involuntary commitment beyond twenty years of age. See Interest of

J.M.G., 229 A.3d 571, 580-81 (Pa. 2020). Act 21 establishes three criteria for

the Commonwealth to seek a court-ordered commitment by clear and

convincing evidence: 1) there must have been an adjudication of delinquency

for a specific act of sexual violence as defined by the statute; 2) the juvenile

must have been committed to an institution and remain committed there upon

reaching the age of twenty; and 3) the juvenile must require involuntary

treatment due to a mental abnormality or personality disorder that makes it

difficult for that juvenile to control, yet likely to engage in, sexually violent

behavior. See 42 Pa.C.S.A. § 6403(a). Although unclear, it appears that L.C.

seeks to challenge the third criterion: whether L.C. suffered from a mental

abnormality. See 42 Pa.C.S.A. § 6402 (defining mental abnormality as a

“congenital or acquired condition of a person affecting the person’s emotional

or volitional capacity[]”).

      In addition to the elements defining a person subject to this statute, the

procedures for initiating court-ordered involuntary commitment are clearly

enumerated as well. See 42 Pa.C.S.A. § 6403(b). First, the SOAB assesses an


                                     - 11 -
J-S06011-21


individual and presents those findings to the juvenile court. See id., at §

6403(b)(1). The juvenile court then makes the determination as to whether a

prima facie case has been presented such that the individual is in need of

involuntary treatment. See id.

      If so, the court is to direct the county solicitor to file a related petition

seeking involuntary commitment. See id. The petition is to include the facts

identifying why court-ordered involuntary treatment is necessary and must

include the SOAB’s assessment. See id., at § 6403(b)(2). After that, a hearing

is scheduled, which then requires the Commonwealth to demonstrate by clear

and convincing evidence that a person has a statutorily significant mental

abnormality or personality disorder. See id., at § 6403(d). L.C. does not

contend that there were any procedural irregularities with his Act 21

proceeding.

      We find that there was sufficient evidence for the juvenile court to

conclude that L.C. suffered from at least one mental abnormality. The

testifying SOAB member was a veteran of many previous Act 21 evaluations.

See N.T., Act 21 Hearing, 2/26/20, at 6 (indicating that she had, at that point,

performed several dozen evaluations). After evaluating the treatment

documents at her disposal, consisting of, inter alia, post-treatment discharge

summaries and police and juvenile justice reports, she unequivocally

determined that L.C. was suffering from an Act 21 mental abnormality, was




                                      - 12 -
J-S06011-21


likely to reoffend, and had tremendous difficulty curbing his sexually

dangerous behavior. See id., at 13.

      L.C. provides no support to refute the idea that it was somehow legally

erroneous for the SOAB member to exclusively rely on written reports in

making her diagnoses. Unlike the cases cited by L.C. in his brief, which are

easily distinguishable if not completely irrelevant, the SOAB member’s findings

were not premised exclusively on published studies, the existence of a

“situational   motivating   factor,”    or      internal   inconsistencies   in   the

Commonwealth’s case. See Appellant’s Brief, at 16.

      Instead, the SOAB member was well apprised of L.C.’s tendencies to be

inappropriate and ascertained that he would, with a high degree of likelihood,

be more dangerous as time progressed. See N.T., Act 21 Hearing, 2/26/20,

at 10, 13-14. The SOAB member concluded that L.C.’s actions were consistent

with two separate mental abnormalities and that L.C. continued to engage in

unacceptable behavior even in the most restrictive environments. See id., at

10. Further, the SOAB member aligned specific incidences documented in

L.C.’s reports with the definitional or behavioral elements of the mental

abnormalities she considered L.C. to have. See id., at 7-14. Ultimately, the

juvenile court found the SOAB member to be credible, and in considering the

evidence in a light most favorable to the Commonwealth as the prevailing

party, we see no compelling reason to contradict the juvenile court’s finding

that L.C. required involuntary commitment.


                                       - 13 -
J-S06011-21


     As neither of L.C.’s issues merit relief, we affirm the order involuntarily

committing him for a period of one year.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/21




                                    - 14 -